NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       NOV 1 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 JULIO ARMANDO ROSALES                           No.    15-70633
 ZARCENO,
                                                 Agency No. A095-006-186
                  Petitioner,

   v.                                            MEMORANDUM*

 LORETTA E. LYNCH, Attorney General,

                  Respondent.

                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                            Submitted October 25, 2016**

Before:       LEAVY, GRABER, and CHRISTEN, Circuit Judges.

        Julio Armando Rosales Zarceno, a native and citizen of El Salvador,

petitions for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing his appeal from an immigration judge’s (“IJ”) decision denying his

motion for a continuance, and denying his application for withholding of removal

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
and protection under the Convention Against Torture (“CAT”). We have

jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings. Silaya v. Mukasey, 524 F.3d 1066, 1070 (9th Cir. 2008).

We review for abuse of discretion the denial of a continuance and review de novo

due process claims. Cruz Rendon v. Holder, 603 F.3d 1104, 1109 (9th Cir. 2010).

We deny the petition for review.

      The BIA did not abuse its discretion in affirming the IJ’s denial of Rosales

Zarceno’s request for a continuance. See 8 C.F.R. § 1003.29 (an IJ may grant a

continuance for good cause shown); Garcia v. Lynch, 798 F.3d 876, 881 (9th Cir.

2015). Thus, Rosales Zarceno’s related due process claim also fails. See Lata v.

INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring error to prevail on a due

process claim).

      Even if credible, substantial evidence supports the BIA’s determination that

Rosales Zarceno failed to establish it is more likely than not he would be

persecuted on account of a protected ground. See Parussimova v. Mukasey,

555 F.3d 734, 740 (9th Cir. 2009) (the REAL ID Act “requires that a protected

ground represent ‘one central reason’ for an asylum applicant’s persecution”).

Thus, we deny the petition as to Rosales Zarceno’s withholding of removal claim.
                                         2                                 15-70633
See Zetino v. Holder, 622 F.3d 1007, 1015-16 (9th Cir. 2010).

      Finally, substantial evidence supports the BIA’s denial of Rosales Zarceno’s

CAT claim because he has not shown it is more likely than not he would be

tortured by the government of El Salvador or with its consent or acquiescence. See

Garcia-Milian v. Holder, 755 F.3d 1026, 1034-35 (9th Cir. 2014).

      PETITION FOR REVIEW DENIED.




                                        3                                   15-70633